Title: To George Washington from Richard Sprigg, 1 June 1786
From: Sprigg, Richard
To: Washington, George



Dear Sir
Strawberry Hill [Md.] June 1st 1786

In consequence of a polite Message I received from You through Col. Tilghman to send any She Asses to Your Jack—I requested Col. Mercer to send two that were at Marlbro—Now send a third to the care of Doctr Bowie at Piscataway from whence You will please send for it.
I shall be particularly obliged if You will except of the first produce from Her—then have Her covered again by the Jack for Me.
By this opportunity You will receive a young bitch Spaniel—it is the second I attempted to send You from the English Bitch You may remember to have seen at my House in Annapolis. The first dyed on the Road.
Mr. Geo Diggs will send You some grass Seed from me.
My Family desire their most respectfull Compts to You & Your Lady to whom You will please add those of Yr Most Obt Hume Sert

Richd Sprigg

